The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION 
2.	This Office Action is responsive to Applicant’s Remarks/Amendment received on 3/10/2021, in which, claims 23, 30 and 37 are amended, claims 23-42 are pending.  Claims 23, 30 and 37 are independent claims. Claims 23-42 are rejected.
Summary of claims

 3.	Claims 23-42 are pending, 
	Claims 23, 30 and 37 are amended,
	Claims 23, 30 and 37 are independent claims,
           Claims 23-42 are rejected.

Response to Arguments
4.	With respect to double patenting rejection, since Applicant did not file a terminal disclaimer, the double patenting rejection is maintained.
	Since Applicant amended claims 23, 30 and 37, Examiner respectfully withdraws objections to claims 23, 30 and 37.
Regarding to 103 rejections, Applicant’s arguments, see Remarks p. 8-13, filed 3/10/2021, with respect to claims 23-42, have been considered but are not persuasive in view of new rejection ground(s).
Applicant argued the cited references Zwilling and Souder did not teach features cited in claim 23.  Examiner respectfully disagrees.  Applicant argued Zwilling did not teach “receive, via an API, a request for an operation that creates a new database from 
Applicant argued the snapshot database is an active database in Zwilling and Zwilling did not teach “the determined existing snapshot is stored in data storage and is not an active database” as cited in amended claim 23.  Examiner respectfully disagrees.  Examiner interprets “an active database” refers to a currently used database, and Zwilling expressly disclose user can specify which snapshots are to be restored via user interface ([0058]), it is clear the existing snapshot is stored and available for user to choose, and the existing snapshot is certainly not the database currently running.  In addition, an analogous art of database management using snapshot, Simek is additionally cited to further expressly disclose organization, storage, management, and retrieval of data within a database including creating and managing database snapshots, database snapshots allow a user to specify a point in time at which to preserve the contents of a database, and a new database is created that is prepared to 
	
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 23, 30 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10162715. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims in patent 10162715.  Independent claim 1 of patent 10162715 cites determining a snapshot from a plurality of snapshots captured at different respective points in time of the data store, and creating the new replica of the data store using the determined snapshot. It would have been obvious to one with ordinary skill, in the art at the time of the invention, to recognize creating a new database from the existing snapshot of the existing database using the determined snapshot, and the determined snapshot is stored in data storage, which are present in instant claim 23.  The remaining instant claims 24-29 do not appear to contain additional limitations over the claims 2-7 of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 23-28, 30-35, 37-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michael Zwilling et al (US Publication 20040267835 A1, hereinafter Zwilling), and in view of Benny Souder et al (US Publication 20050038831 A1, hereinafter Souder), and Patrick Simek et al (US Publication 20090319582 A1, hereinafter Simek).

As for independent claim 23, Zwilling discloses: A system, comprising: at least one processor ([0031], a process running on a processor); and a memory ([0032], memory devices), storing program instructions that when executed by the at least one processor cause the at least one processor to implement a database service (Abstract, a system and method of data restoration, for instance, after the occurrence of a user error), wherein the database service is configured to: receive, via an API ([0057], employ one or more graphical user interfaces; [0058], on a backup operation of the source, the user can specify which snapshots are to be taken with the backup.  On restore, the user can specify which snapshots are to be restored as well), a request for an operation that creates a new database from an existing snapshot of an existing database ([0035], the snapshot database can be populated with shared data and become the new source database; [0058], on restore, the user can specify which snapshots are to be restored as well); wherein, in response to receiving, via the API, the request for the operation that creates the new database from the existing snapshot of the existing database ([0035], the snapshot database can be populated with shared data and become the new source database; [0051], a new source database can be created from the snapshot database by copying the data from the original source database), the database service is further configured to: determine the existing snapshot of the existing database ([0058], on restore, the user can specify which snapshots are to be restored as well), according to the point in time provided in the request (Abstract, if an error occurs on the primary database then the database can be reverted back to a point in time prior to the error by replacing source database files with snapshot files) from a plurality of existing snapshots of the existing database captured at different respective points in time ([0009], a database snapshot has been created before the error, the database administrator has the option to revert the entire database back to the database snapshot, which is at a point in time before the user error; [0011], a user or database administrator can create one or more database snapshots at various points in time; a monitor component can be employed to monitor a primary database and automatically create database snapshots upon certain happenings; [0042], snapshots taken before the snapshot used for a restore; [0044], monitor component can be utilized by the snapshot component to observe transactions with respect to the source database and initiate automatic generation of database snapshots; [0058], on restore, the user can specify which snapshots are to be restored as well); and copies the determined existing snapshot of the existing database to the provisioned new database to create the new database ([0051], a new source .
Zwilling discloses restoring database using snapshot database taken before error occurs and creating new database by copying snapshot database but does not expressly disclose a provisioned new database, in an analogous art of database management, Souder discloses: provision the new database; and copy … to the provisioned new database to create the new database (Abstract, automatically and dynamically provision a database, as copies of tablespaces are provisioned, synchronization mechanisms can also be automatically provisioned to keep the tablespaces and their copies in sync)
Zwilling and Souder are in analogous art because they are in the same field of   
endeavor, recover database. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Zwilling using the teachings of Souder to include automatically and dynamically provisioning a new database. The motivation is to instantiate a database to recover data as taught by Souder ([0080]).
Further, Zwilling discloses user can specify which snapshots are to be restored via user interface ([0058]), it is clear the existing snapshot is stored and available for user to choose, and the existing snapshot is certainly not the database currently running; since Zwilling does not explicitly indicate the snapshot is stored in data storage, Simek is cited to explicitly disclose: the determined existing snapshot is stored in data storage and is not an active database ([0024], organization, storage, management, and retrieval of data within a database including creating and managing database 
Zwilling and Simek are in analogous art because they are in the same field of   
endeavor, database management utilizing snapshot. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Zwilling using the teachings of Simek to expressly include the snapshot is stored in data storage. The motivation is provide user with more flexibility on snapshot database organization, storage and management as suggested by Simek. 

As for dependent claim 24, the rejection of claim 23 is incorporated.  Zwilling further discloses: capture the plurality of snapshots according to a timing determined for capturing snapshots ([0011], a user or database administrator can create one or more database snapshots at various points in time; a monitor component can be employed to monitor a primary database and automatically create database snapshots upon certain happenings; [0042], snapshots taken before the snapshot used for a restore; [0044], monitor component can be utilized by the snapshot component to observe transactions 

As for dependent claim 25, the rejection of claim 23 is incorporated.  Zwilling further discloses: determine log data of the existing database, according to the point in time information provided in the request; and apply the log data to the copy of the determined snapshot at the new database3 ([0010], utilizing database logs to converge upon an event such as a user error; [0037], utilizing database logs that capture database changes at periodic intervals)

As for dependent claim 26, the rejection of claim 23 is incorporated.  Zwilling further discloses: the log data of the existing database is one of a plurality of sets of log data of the existing data captured at shorter intervals than the plurality of snapshot ([0010], utilizing database logs to converge upon an event such as a user error; [0037], utilizing database logs that capture database changes at periodic intervals; [0040], a catalog component can be employed to generate a log or log file to track whether a page in the database snapshot is shared with the source database, or the page has been copied to the sparse file).

As for dependent claim 27, the rejection of claim 23 is incorporated.  Zwilling further discloses: test the copy of the determined snapshot at the new database ([0043], create a snapshot during testing; [0056], database snapshots can be utilized for consistency checks on a database).
  Zwilling further discloses: determine that the plurality of snapshots are available for restore ([0011], a user or database administrator can create one or more database snapshots at various points in time; a monitor component can be employed to monitor a primary database and automatically create database snapshots upon certain happenings; [0042], snapshots taken before the snapshot used for a restore; [0044], monitor component can be utilized by the snapshot component to observe transactions with respect to the source database and initiate automatic generation of database snapshots).

As per Claim 30, it recites features that are substantially same as those features claimed by Claim 23, thus the rationales for rejecting Claim 23 are incorporated herein.

As per Claim 31, it recites features that are substantially same as those features claimed by Claim 24, thus the rationales for rejecting Claim 24 are incorporated herein.

As per Claim 32, it recites features that are substantially same as those features claimed by Claim 25, thus the rationales for rejecting Claim 25 are incorporated herein.

As per Claim 33, it recites features that are substantially same as those features claimed by Claim 26, thus the rationales for rejecting Claim 26 are incorporated herein.



As per Claim 35, it recites features that are substantially same as those features claimed by Claim 28, thus the rationales for rejecting Claim 28 are incorporated herein.

As per Claim 37, it recites features that are substantially same as those features claimed by Claim 23, thus the rationales for rejecting Claim 23 are incorporated herein.

As per Claim 38, it recites features that are substantially same as those features claimed by Clam 24, thus the rationales for rejecting Claim 24 are incorporated herein.

As per Claim 39, it recites features that are substantially same as those features claimed by Claim 25, thus the rationales for rejecting Claim 25 are incorporated herein.

As per Claim 40, it recites features that are substantially same as those features claimed by Claim 26, thus the rationales for rejecting Claim 26 are incorporated herein.

As per Claim 41, it recites features that are substantially same as those features claimed by Claim 27, thus the rationales for rejecting Claim 27 are incorporated herein.

As per Claim 42, it recites features that are substantially same as those features claimed by Claim 28, thus the rationales for rejecting Claim 28 are incorporated herein.

s 29, 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zwilling and Souder and Simek as applied on claims 23, 30, and in view of Parag Gokhale et al (US Publication 20090164853 A1, hereinafter Gokhale).

As for dependent claim 29, the rejection of claim 23 is incorporated.  Zwilling does not expressly disclose updating a status of the database, Gokhale discloses: after the new database is created, update a status of the new database ([0045], the master storage manager can track the status of its associated storage operation cells by receiving periodic status updates from the cells regarding jobs, elements, system resources, and other items).
Zwilling and Gokhale are in analogous art because they are in the same field of   
endeavor, database management. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Zwilling using the teachings of Gokhale to include tracking status update. The motivation is to monitor and track the status of storage operation.

As per Claim 36, it recites features that are substantially same as those features claimed by Claim 29, thus the rationales for rejecting Claim 29 are incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/HUA LU/
Primary Examiner, Art Unit 2171